DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5-11, 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA
the applicant regards as the invention. These claims note that the invention is
configured without indicating what the configuration actually encompasses. While other
claims note “configure”, it is within the ability of a routineer in the art to understand what
the configuration is since those elements which encompass the configurations are cited
in the claims.
Claim 28 recites the limitation "the predetermined window" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 29 and 30 are also rejected for incorporating the above deficiency by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-19, 22-27 and 33, as some of these are best understood, are
rejected under 35 U.S.C. 102(a1, a2) as anticipated by Oshio (US 2013/0028368), or, in
the alternative, under 35 U.S.C. 103 as obvious over Oshio (US 2013/0028368) in view
of Lasseuguette (WO 2013064855).

Claims 1 are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Oshio
(US 2013/0028368). Regarding claim 1, Oshio shows (figs. 1-17B) a wearable article
(7), comprising:
a structural material (note that the structural material is not referenced with a
reference number in any of the Applicants’ figures, instead it is noted as being the part
that enables the wearable article to be worn on the body, see paragraph 00163)
configured to enable the wearable article (1) to the worn on a body (a foot, in this case);
a piezoelectric generator (2), positioned with respect to the structural material (7)
in a configuration to be flexed to output a voltage/current;
a data translator (6a), see especially see figure 13A, coupled to the piezoelectric
generator (2), configured to output electronic data based on the voltage (note that while Oshio notes current measurement, the current is caused by a voltage generation and
one is determined from the other, i.e. Ohm’s law); and
an electronic data storage (6D), coupled to the data translator (6A), configured to
store the electronic data from the data translator.

Regarding claim 2, Oshio shows the wearable article of claim 1, wherein the data
translator (6a) is configured to generate digital electronic data based on the
voltage/current relative to a voltage threshold at predetermined times. Note the
predetermined times are when the clock section (6c) clocks. Note too that as each step
is recorded, some threshold of generated voltage must be employed in order for
accuracy.

Regarding claim 3, Oshio shows the wearable article of claim 2, wherein the
voltage/current corresponds to a first binary digit when the voltage/current exceeds the
voltage/current threshold and corresponds to a second binary digit, different than the
first binary digit, when the voltage/current is less than the voltage/current threshold.
Note paragraph 0110 which cites analog to digital conversion by “pulse conversion’.
Such pulse conversion implicitly requires a binary response of a yes or no, in that the
detected value indicates a step or not.

Regarding claim 4, Oshio shows the wearable article of claim 1, wherein the
voltage/current, necessarily, includes a peak voltage/current, relative to a baseline
voltage/current, of a pulse, a rise time of the pulse, a fall time of the pulse, and a pulse
duration, and wherein the change in the voltage/current profile is based on a change in
the voltage/current profile of at least one of the peak voltage/current, the rise time, the fall time, and the pulse duration, and wherein the data translator generates digital data
bits based on at least one of the peak voltage/current, the rise time, the fall time, and
the pulse duration of a pulse. Note that at any stage of measuring the output of the
piezoelectric element, Oshio “converts the level of the pulse signal measured by the
measuring signal.” Again see paragraph 0110.

Regarding claim 5, Oshio shows the wearable article of claim 3, wherein the data
translator (6a) is configured to generate multiple digital data bits based on at least two
of the peak voltage/current, the rise time, the fall time, and the pulse duration of a single
pulse. Note that to convert a measured signal into a measured value of information to
be stored, requires that more than a single binary bit is required to represent the value.
Note that description of the intended functionality of the data translator is not a
description of structure. Consequently this is regarded as a goal of the invention
however it is not regarded as a structural feature.

Regarding claim 6, Oshio shows the wearable article of claim 1, wherein the data
translator (6a) is configured to output the electronic data based on the voltage/current
as sensed during the predetermined windows. Paragraph 0110 notes “the user can
calculate and manage, in association with every day, week and month, the time of
period of walking and running ...”. Therefor a time window is employed to accomplish
the calculation and management. Note also that the Applicant does not particularly
define how the “predetermined windows” are achieved. Paragraph 0083 in the
Applicants’ specification generally indicates the determination similar calculations and
management as Oshio.

Regarding claim 7, Oshio shows the wearable article of claim 6, wherein the data
translator (6a) is configured to output digital electronic data (to 6d) based on the
voltage/current as sensed relative to a voltage/current threshold during the
predetermined window. Note that the Applicants don’t indicate how this is achieved and
the recitation is more directed to a goal of the invention without structural means to
achieve it. Simply saying configured doesn’t denote the configuration required.

Regarding claim 8, Oshio shows the wearable article of claim 7, wherein the data
translator (6a) is configured to output a first digital bit based on the voltage/current as
sensed exceeding the voltage/current threshold during one of the predetermined
windows and a second digital bit different than the first digital bit based on the
voltage/current as sensed not exceeding the voltage/current threshold during the one of
the part that enables the wearable article to be worn on the body the
predetermined windows. Note that the Applicants don't indicate how this is achieved
and the recitation is more directed to a goal of the invention without structural means to
achieve it. Simply saying configured doesn’t denote the configuration required.

Regarding claim 11, Oshio shows the wearable article of claim 1, wherein the
wearable article (the part that enables the wearable article to be worn on the body, as
indicated by the Applicants at their paragraph 00163) is configured be seated in an
apparatus (in this case, as best understood, the human foot) configured to flex the
wearable article to impart the electronic data to the wearable article. This somewhat
confusing description is yet met by Oshio since the foot flexes the wearable article (the
shoe) and electronic data is sent to part 6 which is part of the wearable article.

Regarding claim 12, Oshio shows (figs. 1-17B) a method for making a wearable
article (7), comprising:
forming a structural material (note that the structural material is not referenced
with a reference number in any of the Applicants’ figures, instead it is noted as being the
part that enables the wearable article to be worn on the body, see paragraph 00163)
configured to enable the wearable article (1) to the worn on a body (a foot, in this case);
positioning a piezoelectric generator (2), positioned with respect to the structural
material (7) in a configuration to be flexed to output a voltage/current;
coupling a data translator (6a), see especially see figure 13A, coupled to the
piezoelectric generator (2), configured to output electronic data based on the voltage
(note that while Oshio notes current measurement, the current is caused by a voltage
generation and one is determined from the other, i.e. Ohm’s law); and
coupling an electronic data storage (6D), coupled to the data translator
(6A), configured to store the electronic data from the data translator.

Regarding claim 13, Oshio shows the method of claim 12, wherein the data
translator (6a) is configured to generate digital electronic data based on the
voltage/current relative to a voltage threshold at predetermined times. Note the
predetermined times are when the clock section (6c). Note too that as each step is
recorded, some threshold of generated voltage must be extant in order for accuracy.

Regarding claim 14, Oshio shows the method of claim 13, wherein the voltage
corresponds to a first binary digit when the voltage/current exceeds the voltage/current
threshold and corresponds to a second binary digit, different than the first binary digit,
when the voltage/current is less than the voltage/current threshold. Note paragraph 0110 which cites analog to digital conversion by “pulse conversion”. Such pulse
conversion implicitly requires a binary response of a yes or no, in that the detected
value indicates a step or not.

Regarding claim 15, Oshio shows the method of claim 12, wherein the
voltage/current, necessarily, includes a peak voltage/current, relative to a baseline
voltage/current, of a pulse, a rise time of the pulse, a fall time of the pulse, and a pulse
duration, and wherein the change in the voltage/current profile is based on a change in
the voltage/current profile of at least one of the peak voltage/current, the rise time, the
fall time, and the pulse duration, and wherein the data translator generates digital data
bits based on at least one of the peak voltage/current, the rise time, the fall time, and
the pulse duration of a pulse. Note that at any stage of measuring the output of the
piezoelectric element, Oshio “converts the level of the pulse signal measured by the
measuring signal.” Again see paragraph 0110.

Regarding claim 16, Oshio shows the wearable article of claim 15, wherein the
data translator (6a) is configured to generate multiple digital data bits based on at least
two of the peak voltage/current, the rise time, the fall time, and the pulse duration of a
single pulse. Note that to convert a measured signal into a measured value of
information to be stored, requires that more than a single binary bit is required to
represent the value. Note that description of the intended functionality of the data
translator is not a description of structure. Consequently this is regarded as a goal of the
invention however it is not regarded as a structural feature.

Regarding claim 17, Oshio shows the method of claim 12, wherein the data
translator (6a) is configured to output the electronic data based on the voltage/current as sensed during the predetermined windows. Paragraph 0110 notes “the user can
calculate and manage, in association with every day, week and month, the time of
period of walking and running ...”. Therefor a time window is employed to accomplish
the calculation and management. Note also that the Applicant does not particularly
define how the “predetermined windows” are achieved. Paragraph 0083 in the
Applicants’ specification generally indicates the determination similar calculations and
management as Oshio.

Regarding claim 18, Oshio shows the method of claim 17, wherein the data
translator (6a) is configured to output digital electronic data (to 6d) based on the
voltage/current as sensed relative to a voltage/current threshold during the
predetermined window. Note that the Applicants don’t indicate how this is achieved and
the recitation is more directed to a goal of the invention without structural means to
achieve it. Simply saying configured doesn’t denote the configuration required.

Regarding claim 19, Oshio shows the wearable article of claim 18, wherein the
data translator (6a) is configured to output a first digital bit based on the voltage/current
as sensed exceeding the voltage/current threshold during one of the predetermined
windows and a second digital bit different than the first digital bit based on the
voltage/current as sensed not exceeding the voltage/current threshold during the one of
the part that enables the wearable article to be worn on the body the
predetermined windows. Note that the Applicants don't indicate how this is achieved
and the recitation is more directed to a goal of the invention without structural means to
achieve it. Simply saying configured doesn’t denote the configuration required.

Regarding claim 22, Oshio shows the method of claim 12, wherein the wearable
article (the part that enables the wearable article to be worn on the body, as indicated
by the Applicants at their paragraph 00163) is configured be seated in an apparatus (in
this case, as best understood, the human foot) configured to flex the wearable article to
impart the electronic data to the wearable article. This somewhat confusing description
is yet met by Oshio since the foot flexes the wearable article (the shoe) and electronic
data is sent to part 6 which is part of the wearable article.

Regarding claim 23, Oshio shows a method, comprising:
flexing a wearable article (7) according to a predetermined pattern corresponding
to electronic data, the wearable article (7) comprising a piezoelectric generator (2),
wherein flexing the wearable article (7) causes the piezoelectric generator (2) to flex;
wherein flexing the wearable article (7) causes the piezoelectric generator (2) to
output a voltage;
wherein a data translator (6a), coupled to the piezoelectric generator (2), outputs
electronic data based on the voltage/current; and
wherein an electronic data storage (6D) stores the electronic data from the data
translator (6a).

Regarding claim 24, Oshio shows the method of claim 23, wherein the data
translator (6a) is configured to generate digital electronic data based on the
voltage/current relative to a voltage/current threshold at predetermined times. Note too
that as each step is recorded, some threshold of generated voltage must be employed
in order for accuracy.

Regarding claim 25, Oshio shows the method of claim 24, wherein the
voltage/current corresponds to a first binary digit when the voltage/current exceeds the
voltage/current threshold and corresponds to a second binary digit, different than the
first binary digit, when the voltage/current is less than the voltage/current threshold.
Note that paragraph 0110 cites analog to digital conversion by “pulse conversion’.
Such pulse conversion implicitly requires a binary response of a yes or no, in that the
detected value indicates a step or not.

Regarding claim 26, Oshio shows the method of claim 23, wherein the
voltage/current includes a peak voltage/current, relative to a baseline voltage/current, of
a pulse, a rise time of the pulse, a fall time of the pulse, and a pulse duration, and
wherein the change in the voltage/current profile is based on a change in the
voltage/current profile of at least one of the peak voltage/current, the rise time, the fall
time, and the pulse duration, and wherein the data translator generates digital data bits
based on at least one of the peak voltage/current, the rise time, die fall time, and the
pulse duration of a pulse. Note that at any stage of measuring the output of the
piezoelectric element Oshio “converts the level of the pulse signal measured by the
measuring signal” See paragraph 0110.

Regarding claim 27, Oshio shows the method of claim 26, wherein the data
translator (6a) is configured to generate multiple digital data bits based on at least two
of the peak voltage, the rise time, the fail time, and the pulse duration of a single pulse.
Note that data storage units comprise bytes, made up of multiple data bits.

Regarding claim 33, Oshio shows the method of claim 23, further comprising
seating the wearable article (the part that enables the wearable article to be worn on the body, as indicated by the Applicants at their paragraph 00163) in an apparatus
configured to flex the wearable article (7) to impart the electronic data to the wearable
article (7). This somewhat confusing description is yet met by Oshio since the foot
flexes the wearable article, that being the shoe, and electronic data is sent to part 6
which is part of the wearable article.
Concerning all the claims, Oshio doesn’t note the specific, close relationship between voltage measurement and current measurement.
Lasseuguette notes the interchangeablity of current and voltage measurement as
indicated in the title of his device, which includes “VOLTAGE OR CURRENT SENSING
DEVICE”. Either of which is equivalent to element 6a in the Oshio device.
It would have been obvious to one having ordinary skill in the art to employ
voltage sensing in the device of Oshio at the time of his invention since either can be
employed without much of any structural change and as such are interchangeable. To
use either then is a matter of good sense as shown by Lasseuguette, but not invention.


Claims 9, 10, 20, 21, 31 and 32 are rejected under 35 U.S.C. 103 as being
unpatentable over Oshio (US 2013/0028368) in view of Panther et al; (US
2014/0125618). 
Given the invention of Oshio as noted above, he does not show the
claim 9 requirement that the wearable article of claim 1, further comprises a controller
configured to selectively cause the electronic data to be written to the electronic
data storage.

Oshio does not show the claim 10 requirement that the wearable article of claim
9, wherein a controller is configured to selectively cause the electronic data to be written to the electronic data storage based on a write command being included in the
electronic data.

Regarding claim 20, Oshio does not show the method of claim 12, further
comprising coupling a controller to the data translator and electronic data storage, the
controller configured to selectively cause the electronic data to be written to the
electronic data storage.

Regarding claim 21, Oshio does not show the method of claim 20, wherein a
controller is configured to selectively cause the electronic data to be written to the
electronic data storage based on a write command being included in the electronic data.

Regarding claim 31, Oshio does not show the method of claim 23, wherein a
controller is coupled to the data translator and the electronic data storage, the controller
configured to selectively cause the electronic data to be written to the electronic
data storage.

Regarding claim 32, Oshio does not show the method of claim 31, wherein a
controller is configured to selectively cause the electronic data to be written to the
electronic data storage based on a write command being included in the electronic data.

Regarding claim 1, Panther et al. show (figs. 1, 2) a wearable article (attachment
band), comprising: a structural material (note that the structural material is not
referenced with a reference number in any of the Applicants’ figures, instead it is noted
as being the part that enables the wearable article to be worn on the body, see
paragraph 001631) configured to enable the wearable article (attachment band) to be
worn on a body;
a piezoelectric generator (claims 11, 27), positioned with respect to the structural
material in a configuration to be driven to output a voltage;
a data translator, coupled to the piezoelectric generator, configured to output
electronic data based on the voltage; and
an electronic data storage, coupled to the data translator and configured to store
the electronic data from the data translator.

Regarding claim 9, Panther et al. show the wearable article, further comprises a
controller (see processor in figure 1) configured to selectively cause (note in paragraph
0012 and other places that a program is executed) the electronic data (from biometric
and environmental sensors) to be written to the electronic data storage (memory).

Regarding claim 10, Panther et al. show the wearable article of claim 9, wherein
a controller (106) is configured to selectively cause (note in paragraph 0012 and other
places that a program is executed) the electronic data to be written to the electronic
data storage based on a write command being included in the electronic data.

Regarding claim 12, Panther et al. show a method (figs. 1, 2) for making a
wearable article (attachment band), comprising:
forming a structural material (note that the structural material is not referenced
with a reference number in any of the Applicants’ figures, instead it is noted as being the
part that enables the wearable article to be worn on the body, see paragraph 00163)
configured to enable the wearable article (attachment band) to be worn on a body (a
wrist, in this case)positioning a piezoelectric generator (Sensors) , positioned with
respect to the structural material in a configuration to be employed to output a voltage.
Note that voltage charges form on the surface of piezoelectric devices when they are
under pressure.

Regarding claim 20, Panther et al. show the method further comprising coupling a controller (see the processor in figure 1) to the data translator and electronic data
storage (memory), the controller configured to selectively cause (note in paragraph
0012 and other places that a program is executed) the electronic data to be written to
the electronic data storage (memory).

Regarding claim 21, Panther et al. show the method, wherein the controller is
configured to selectively cause (note in paragraph 0012 and other places that a
program is executed) the electronic data to be written to the electronic data storage
(memory) based on a write command being included in the electronic data.

Regarding claim 23, Panther et al. show (figs. 1,2) a method, comprising:
employing a wearable article according to a predetermined pattern corresponding
to electronic data, the wearable article (attachment band) comprising a piezoelectric
generator (sensors, note claims 11, 27), wherein employing the wearable article
(attachment band) causes the piezoelectric generator to form charge carriers;
wherein employing the wearable article (attachment band) causes the
piezoelectric generator to output a voltage (which occurs when sensing occurs);
wherein a data translator (either as part of the processor or part of the sensors)
coupled to the piezoelectric generator, outputs electronic data based on the voltage;
and
wherein an electronic data storage (memory) stores the electronic data from the
data translator.

Regarding claim 31, Panther et al. show the method, wherein a controller
(processor in fig. 1) is coupled to the data translator (sensors) and the electronic data
storage (memory), the controller configured to selectively cause (note in paragraph
0012 and other places that a program is executed) the electronic data to be written to
the electronic data storage (memory).

Regarding claim 32, Panther et al. show the method of claim 31, wherein the
controller (processor) is configured to selectively cause (note in paragraph 0012 and
other places that a program is executed) the electronic data to be written to the
electronic data storage (memory) based on a write command being included in the
electronic data.
Panther et al. do not note flexing.
It would have been obvious to one having ordinary skill in the art to employ the
controller of Panther et al. in the device of Oshio, mutatis mutandis, at the time of the
invention of Oshio, in order to allow the Oshio device to be more versatile in the types of
data generated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,624,411. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-33 of the instant application are anticipated by patent claims 1-33 in that claims 1-33 of the patent contain all the limitations of claims 1-33 of the instant application.  Claims 1-33 of the instant application; therefore, are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Conclusion
Claims 28-30 are so indefinite that a consideration of their relationship cannot be
made at this time. When they are made definite, such a consideration will be made.
Note too that it would appear that execution of the program(s) in the invention of
Panther et al. appears to indicate that a predetermined window or windows is employed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Tran et al. (US 9,996,981) discloses an augmented reality system.
-Lal et al. (US 11,326,937) discloses an energy harvesting apparatus and methods for detecting a vibratory signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        7/1/22